Order filed, May 16, 2013.




                                     In The

                     Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00103-CR
                               ____________

                      FRANCISCO CASTILLO, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1369878


                                   ORDER

      The reporter’s record in this case was due April 08, 2013. See Tex. R. App.
P. 35.1.   On April 09, 2013 this court granted Tammy Adam’s motion for
extension of time to file the record on or before May 08, 2013. The court has not
received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.
      We order Tammy Adams, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM